OFFICE      OF THE ATTORNEY         GENERAL   OF TEXAS       .
                                      AUSTIN




Bon.   w. x.    Ncclain
Criminal Dirtriot Attorney
Willlameaa oountr
Oeorgetown, Tern&




your   aounty    8aa      three   0
combinedto formarwal
opinion in reaponae to t
                                                         Sahool Mstriat
       as pentiotledi                                   ‘0 Annotated
       Statutes aaaept                               by the County Tax
       bese8sorT



                                                 oaedure for the pro-
                                                001 Mstriata to have
                                               on what lc@tallration

                            tory that the mard of Tru.%teelr
                            1 Mstriat ae provided for b.
                            rnon@8 Anuotatod Statutes appoint
                          tion for the purpose of equallring
                          iat$ or, 3.8thlr proaedure optIona
                          rd where they prefer to aaaept the
       anassssent Fsadeby the County Tax Atmea1)ort”
          Ax’tlcls3mb,   Revised Civil Statuteo, providea that
“rural high ochool dlatrlata 8s pro’lldedSOP ln the pnaediug
Hon. W. JC.WoClain, Page 2


article shall be classed a8 oomon   school dlstMct2."
         Article 2795, Civil statutee, read2:
           "The oomI8alonere court, at the tlmb of lovying
     taxeo for county purposes, 8hall also levy upon all
     taxable property vithin any common school dletrlot
     the rate of tax uo voted If a specific rate has been
     voted1 othervise lrafdaourt ahall levy suah a rate
     within the limit 80 voted a8 ha3 been determlned by
     the board of trustees of said dlstriot and the county
     8uperlntendent and certified to said court by the
     aounty superintendent. If such tax has been voted
     after the levy of oountp taxes, It shall be levied
     at any meting of laid oourt prior to ths delivery
     of the assessment rolls by the assessor. The tax
     as8esmor shall ~8088 said tax as other taxer are
     assessed and make an abstract shoving the amount
     of apeolal taxes as8eased agalnat each school district
     in his county and i'urtiuhthe same to the county
     auperintendont on or before the first day of'Septom-
     her of the you for vhioh 8uch taxe8 are assessed.
  ,~_.
     The taxes levied upon the real property in erold
     distriots shall be a Men thereon and the aamc1
     oh811 be aold for unpaid taxes in the manna- and at
     the time of sales for 3tat.eand oountg toxos. The
     tax oolloctor shall oolleot 8aid taxes aa other
     tax08 an colleoted. The tax a88essor ohall ce-
     aelve a aommis8lon oi one-half of one per cent. for
     rs8e8slng suah tax and the tax collector a aommls-
     eion of one-h8lt of one per omit. for colleoting
     the 8ILIw. The tax collector shall pay all ruoh
     taxea to the oountytreaourer,and    said treasurer
     rhall aredit eaah sahool district vith the smount
     belo lrrgto it, and psy out the aama In accordance
     rlthYiw.n
          Artiole 2922L, Vernon's Civil Statutes, provides in
part;
          n ... The board of truetoes cf any rural hlgb
     school dlstrlot w%y appoint an assessor  of taxes
     vho shall assess the taxable property within the
     linlts of said diatriot within the ti.moprovided
     by existing laws, and errldasaeslmsnt shall be
     equalized by the board of equalltation composed of
     three (3) members appointed by the board of trustees
     of eald dietriot. The said board of equallaation
     seals be composed OS legally quallf'ledvoters
     r@sIdIng j,nsaid district, and shall h~vS the SMso
Hon. Y. X. PWlaln,~Page     3


        parer and authority, and be subjsat to the muw
        ~e8tXlCtlOm   that nov govern such boards in ad~pen-
        dent School districts. The t8x asaes8or herein
        provided for Shall receive such compensation for
        hf8 lO~ViCOSas the tlw8tees of said dfstriat my
        8lloV, not to exoeod two (2) per cent of taxer
        ae8038ed by him. The aounty tax oolleotor shall
        collaat such tax and shall moelve one-half of
        on8 per cent for hla services for coll.mt~    8uoh
        tax. Suah tax vhen oollooted Shn11 be depoalted
        in th8 COWlty depoaltoxy to the credit of Such
        ruml high eohool district. The tax a8seasor
        herein provided for aha11 make a complete list af
        all assessments made by him, and when apprmre&hy
        the board 0s txurtoos shall be submitted to the
        county tax oalleator  not titer than September 1st
        of each yem."
           Without thenspeoial provl8lon8 oontaimd ln Article
29225   authorising rUz=alhigh sohool district8 to appoint their
own asse8eora (and boards of equalization), such diStriat8  being
classed us commn school districts by Artlolo 2922b would be
governed by the lava relating  to suah common rohool dlatrlots.
We do not believe that AHiolo 2922L vas meant to Rake It
~~&~tory upon rural hLgh school tiiatriotsto appoint their
ovn asemmora   8nd to prevent their using the a8tse8snamta
nmde by the county tax assessor.   Rather ve belleve that it
MS lntondod to give such districts a choloe in the IIBttur,
8imibr to the 0h0100 giWXA the b0WdS Of trUStOe5 Of'iodepen-
dent school &lstrIats with reference to t&x as5088ar8  and
collectom.    We armwar your first question afflrzkativoly.
          Hovever, if the board of tmatees of auoh a dlstrlot
eloota to appoint Its oun ItBsesaorIt ia quite blear fYom the
statute that the board must elao appoint a board of eqUallaatlon
of the number of men and pOSseasln& the qUtilfiCation8 the-in
sat out. mere the board of trustees has its own aaaeaSor,
the statute requires that assesmi?nta shall be eqUallzed by
the diatrlotla board of equalization thus appointed.
           The work of the various oami13s~onarBt COUftS sitting
ILLboards or eqUaLlzation -underArtlala  7206, Revlred Civil
Statutsrr, Is accepted by common school diStPiOt8, the ValImtiorUI
arrlvod at belw the name for oo&?ionoohool distriot purposes
as for State and oountg. Co-n     school distrlots have no OthOP
boards of eqUlitstion.    Such ve think ia contemplated by
hrtlcla 2735 and IS the conmon and aocoptod practioe.
                                                                   .
                                                                       .



Ron. v. IL HcClalrl,Pa&e 4


          Rexme, if the bomd oP truatses of the rural high
school distrlot in question desires, it may have tha taxes
of tha dlatriot assessed by tba county txu asmosaor. But,
in suah ovont, under ArtiaLe 292Zb, the dlotrlat mwt     aaaept
the valu8tlona arrived rt by the c~sriorrsm’       aourt rlttdng
M a b0a-d 0r 0qwlh8tion.     The langwgeofhrtial82g22L
doemnot v8rr8nt the appointment of the spoolal bomd oP
oquallz8tlon,in our opinion, exaopt to eqwllro      usesenmnts
nade by an 88aossoz Por the dlstriot rppolnted by the bawd
under authority of said A~tiolo 2922 L.
          We believe the above 8uPfiaiantly akuera    your
quaet1ona.
                                      Pours very truly
                                  ATTORERY -h       6l+9’lKAS